               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JOHN D. PUCHNER,

                      Plaintiff,
                                                      Case No. 21-CV-41-JPS-JPS
 v.

 MARYA L. PUCHNER and
 HONORABLE MAXWELL,                                                 ORDER

                      Defendants.


       Plaintiff John D. Puchner, appearing pro se, filed a complaint,

(Docket #1), a motion in which he requests the ability to electronically file

with the Court and to waive the filing fee, (Docket #3), a motion for leave

to proceed in forma pauperis (i.e., without prepayment of the filing fee),

(Docket #4), and a motion for the recusal of the Court, (Docket #7).

       As a preliminary matter, the Court addresses Plaintiff’s motion for

its recusal. Plaintiff appears to bring his motion pursuant to 28 U.S.C. § 144,

which requires a judge’s recusal if “a party . . . makes and files a timely and

sufficient affidavit that the judge before whom the matter is pending has a

personal bias or prejudice either against him or in favor of any adverse

party . . . . ” However, it is unlikely that Plaintiff may bring his motion for

recusal pro se pursuant to § 144(a) because it requires that a motion made

thereunder “be accompanied by a certificate of counsel of record stating

that it is made in good faith.” See Peel v. United States, No. 12-CV-275-WDS,

2012 WL 1623304, at *4 (S.D. Ill. May 9, 2012); Robinson v. Gregory, 929 F.

Supp. 334, 337–38 (S.D. Ind. 1996).

       Nevertheless, the Court will construe Plaintiff’s motion for recusal

as having been brought pursuant to 28 U.S.C. § 455. See Cohee v. McDade,
472 F. Supp. 2d 1082, 1083 (S.D. Ill. 2006). Under § 455(a), a federal judge

must “disqualify himself in any proceeding in which his impartiality might

reasonably be questioned,” whereas § 455(b)(1) provides that a judge shall

disqualify himself if he “has a personal bias or prejudice concerning a

party.” “In determining whether a judge must disqualify himself under 28

U.S.C. § 455(b)(1), ‘the question is whether a reasonable person would be

convinced the judge was biased.’” Hook v. McDade, 89 F.3d 350, 355 (7th Cir.

1996) (quoting Lac du Flambeau Indians v. Stop Treaty Abuse-Wis., 991 F.2d

1249, 1255 (7th Cir. 1993)). Recusal under § 455(b)(1) “is required only if

actual bias or prejudice is ‘proved by compelling evidence.’” Id. (quoting

United States v. Balistrieri, 779 F.2d 1191, 1202 (7th Cir. 1985), overruled on

other grounds by Fowler v. Butts, 829 F.3d 788 (7th Cir. 2016)).

       The Court finds that Plaintiff’s arguments do not merit recusal. First,

Plaintiff avers that he had several cases before this Court, “some of which

were habeas corpus petitions which involved, among other issues, the

entire state court system violating [his] 14th amendment due process rights

in not allowing motions to be heard.” (Docket #7 at 1). He attempts to

explain that this Court is biased because “the current court was right there

with Waukesha County in losing and being found to have acted

unconstitutionally.” (Id. at 2). Undoubtedly, Plaintiff has filed a number of

cases in the Eastern District, some of which were assigned to this Court.

Although unclear, it appears that Plaintiff implies that the Court is biased

against him either (1) based on Plaintiff’s prior filings or (2) because this

Court previously ruled adversely to Plaintiff. To be sure, a court’s adverse

rulings are not a ground for recusal and show no bias in and of themselves.

Liteky v. United States, 510 U.S. 540, 555–56 (1994).




                                  Page 2 of 8
       Plaintiff also suggests that unspecified rulings of this Court

concerning Plaintiff are at odds with the Honorable Judge Robert Warren’s

decision in Puchner v. Kruzicki, 918 F. Supp. 1271 (E.D. Wis. 1996).1

According to Plaintiff, Judge Warren’s decision in Plaintiff’s favor incited

bias in this Court against Plaintiff. Plaintiff’s claim of bias on such grounds

is both attenuated and unsubstantiated, so much so that a reasonable

person would not be able to find bias by this Court against Plaintiff.

       Plaintiff’s next argument in support of the Court’s recusal stems

from the Court’s attendance at Marquette University Law School from 1964

through 1967. According to Plaintiff, his grandfather “Honorable and Dean

F.X. Swietlik ran the school, wrote letters of recommendation, and taught

evidence.” (Docket #7). Plaintiff avers that another judge once told Plaintiff

that she hated Plaintiff’s grandfather for teaching an evidence class at 8:00

a.m. (Id.) Plaintiff speculates that this Court may also have a similar bias

against Plaintiff because his grandfather may have taught the Court at an

early hour.

       Such allegations of bias are ludicrous for several reasons, the first

being that Plaintiff offers no proof that the Court had knowledge of or was

taught by Plaintiff’s grandfather. Secondly, just because one person may be

biased does not automatically mean the same for another. Plaintiff has a

habit of making arguments that defy both logic and common sense, see infra,




       1 Throughout his submissions, Plaintiff incorrectly cites to Puchner v.
Kruzicki as being found at “918 F.2d 1318.”(See Docket #1 at 1). In fact, 918 F.2d at
1318 is a pincite to a 1990 Seventh Circuit decision, Occidental Fire & Cas. Co. of N.C.
v. Continental Bank N.A.


                                     Page 3 of 8
but this is beyond the pale.2 Based on the foregoing, the Court will deny

Plaintiff’s motion for the Court’s recusal.

       Next, the Court briefly addresses Plaintiff’s request to file his

documents electronically, (Docket #3).3 Notably, Plaintiff does not offer any

grounds in support of his request. Regardless, the Court must deny it, as

the Court typically sends all docket activity to pro se litigants through the

United States Postal Service. If Plaintiff prefers to access the docket

electronically, he may consider using PACER.

       The Court now turns to Plaintiff’s request to proceed in forma

pauperis. To allow a plaintiff to proceed in forma pauperis, the Court must

first decide whether the plaintiff has the ability to pay the filing fee and, if

not, whether the lawsuit states a claim for relief. 28 U.S.C. § 1915(a),

(e)(2)(B).

       First, the Court addresses the question of Plaintiff’s indigence.

Notably, Plaintiff need not show that he is totally destitute. Zaun v. Dobbin,

628 F.2d 990, 992 (7th Cir. 1980). However, the privilege of proceeding in

forma pauperis “is reserved to the many truly impoverished litigants who,

within the District Court’s sound discretion, would remain without legal

remedy if such privilege were not afforded to them.” Brewster v. N. Am. Van

Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972).

       According to Plaintiff, he is employed and earns approximately

$2,000.00 per month, after taxes and child support. (Docket #4 at 1–2).


       2 Moreover, this Court appreciates tackling the tasks of the day as early as
possible. If Plaintiff could establish that the Court took his grandfather’s 8:00 a.m.
course, this surely would not have curried the Court’s disfavor. In fact, this Court
would have preferred it.
       3 The Court will also deny as moot Plaintiff’s motion to waive the filing fee,
(Docket #3), as the Court later addresses and denies Plaintiff’s motion to proceed
in forma pauperis, (Docket #4).

                                    Page 4 of 8
Plaintiff is married but is getting divorced. (Id. at 1). He has nine children

for whom he pays approximately $2,000.00 in child support per month. (Id.

at 1–2). He pays $1,600.00 in rent and $400.00 for debt repayment per

month. (Id. at 2–3). Plaintiff claims to owe $30,000.00 in credit card debt and

has been in bankruptcy twice. (Id. at 2). He also avers that he has no assets

other than his car. (Id.) Based on the foregoing, the Court is satisfied that

Plaintiff is indigent and cannot prepay the filing fee at this time.

         Notwithstanding the ability to prepay the filing fee, when a plaintiff

seeks to proceed in forma pauperis, the Court must screen the complaint. The

Court is required to liberally construe Plaintiff’s complaint, as he is

proceeding pro se. See Marshall v. Knight, 445 F.3d 965, 969 (7th Cir. 2006).

When screening a complaint, the Court must dismiss the complaint, or any

portion thereof, if the plaintiff has raised claims that: (1) are legally

frivolous or malicious; (2) fail to state a claim upon which relief may be

granted; or (3) seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B). A claim is legally frivolous when it

lacks an arguable basis either in law or in fact. Denton v. Hernandez, 504 U.S.

25, 31 (1992); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir.

1997).

         On January 8, 2021, Plaintiff filed an “Emergency Motion for

Injunctive Relief,” which was docketed as a complaint pursuant to 42 U.S.C.

§ 1983. (Docket #1). Therein, Plaintiff requests this Court to compel Judge

Michael P. Maxwell4 of the Waukesha County Circuit Court to “hear

EVERY pending motion” and to “reopen all appeals that the clerk . . . never




      Plaintiff also named “Marya L. Puchner” as a defendant in this case.
         4

However, Plaintiff did not assert any claims against her.

                                  Page 5 of 8
sent [Plaintiff] orders for.” (Id. at 1–2).5 Plaintiff claims that Judge Maxwell

has violated Plaintiff’s Fourteenth Amendment rights and is in violation of

the “historic/epic” decision Puchner v. Kruzicki. (Id. at 1). Plaintiff asserts

that if this Court does not issue an injunction prior to January 13, 2021,

Plaintiff “will suffer the irreparable harm of goin [sic] to another unjust,

illegal, unconstitutional jail sentence.” (Id.)

         Plaintiff also submitted an addendum to his “complaint,” to which

he attaches Judge Maxwell’s order, dated September 14, 2020. (Docket #6-1

at 1–6). Therein, Judge Maxwell addresses each of the 98 documents that

Plaintiff filed between September 10, 2019 through August 26, 2020. (Id.)

Judge Maxwell apparently reviewed each of Plaintiff’s motions and

determined how he would handle the same. (See id. at 2–5).6

         Ultimately, Plaintiff seeks forms of relief that this Court is unable to

grant. First, the Court suspects that Plaintiff’s request for relief is moot

because of (1) Judge Maxwell’s consideration of Plaintiff’s miscellaneous

motions, (2) Plaintiff’s request that this Court address his motion by

January 13, 2021 (i.e., within five days of the Court’s receipt of Plaintiff’s

motion), and (3) the fact that Judge Maxwell held a trial in Plaintiff’s

relevant state law case and subsequently denied Plaintiff’s motion for a new

trial.




         Plaintiff’s claims pertain to his case before Judge Maxwell, In re Marriage
         5

of Puchner, 2019FA000089, (Waukesha Cnty. Cir. Ct.) available at
https://wcca.wicourts.gov (last visited May 28, 2021).
         Although litigants may not amend their complaints by filing
         6

“addendums” to the same, Verrier v. Murphy, Case No. 19-cv-1812, 2020 WL
2542780, at *1 (E.D. Wis. May 19, 2020), the Court considers Judge Maxwell’s order
(Docket #6–1 at 1–6), as it illustrates that the state court is, in fact, handling
Plaintiff’s plethora of motions before it.


                                   Page 6 of 8
       Secondly,“[a] request for a federal injunction to control pending

state litigation encounters the Anti-Injunction Act, 28 U.S.C. § 2283.” Tibor

v. Kane County, Ill., 485 F. App’x 840, 841 (7th Cir. 2012). The Anti-Injunction

Act makes clear that “[a] court of the United States may not grant an

injunction to stay proceedings in a State court except as expressly

authorized by Act of Congress, or where necessary in aid of its jurisdiction,

or to protect or effectuate its judgments.” 28 U.S.C. § 2283. To be sure, “suits

under [42 U.S.C.] § 1983 are not strictly governed by § 2283 . . . they may

proceed only to the extent allowed by the principles of Younger v. Harris,

401 U.S. 37 (1971) and its successors.” Tibor, 485 F. App’x at 841 (citing

Mitchum v. Foster, 407 U.S. 225 (1972)). “Under Younger, federal courts

refrain from exercising their jurisdiction when relief may interfere with

certain state proceedings.” Schacter v. City of Chicago, Case No. 18-cv-5504,

2019 WL 4750083, at *5 (N.D. Ill. Sept. 30, 2019). Such “abstention is

appropriate” where “there is an ongoing state proceeding that is judicial in

nature, involves important state interests, provides the plaintiff an

adequate opportunity to raise the federal claims, and no exceptional

circumstances exist.” Ewell v. Toney, 853 F.3d 911, 916 (7th Cir. 2017). Such

abstention honors “[p]rinciples of comity and federalism[, which] permit

states to resolve for themselves all legal contentions, including those based

on the Constitution.” Milchtein v. Chisholm, 880 F.3d 895, 899 (7th Cir. 2018).

       Assuming that Plaintiff actually had a legitimate § 1983 claim, which

would have rendered the Anti-Injunction Act inapplicable, the Court

would have been required to abstain from intervening in Plaintiff’s state

court action pursuant to Younger v. Harris. This Court’s intervention would

have undoubtedly interfered with Plaintiff’s then-ongoing state court

proceedings. Further, Plaintiff has offered no proof that he raised such


                                  Page 7 of 8
Fourteenth Amendment arguments before Judge Maxwell, nor that Judge

Maxwell gave him an inadequate opportunity to do so.7 The Court also does

not find, based on Plaintiff’s scattered and conclusory submissions, that any

special circumstances exist. Based on the forgoing, the Court will deny

Plaintiff’s request to proceed in forma pauperis and will dismiss this action

with prejudice.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motions to electronically file

(Docket #3), to proceed in forma pauperis (Docket #4), and for the recusal of

the Court (Docket #7) be and the same are hereby DENIED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to waive the

filing fee (Docket #3) be and the same is hereby DENIED as moot; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 28th day of May, 2021.

                                       BY THE COURT:



                                       ____________________________________
                                       J. P. Stadtmueller
                                       U.S. District Judge



       7Along with his addendum, Plaintiff also submitted documents that he
believes show that he has “exhausted all state court remedies.” (Docket #6).
Specifically, he provides a copy of two orders from the Wisconsin Supreme Court:
one, dated November 13, 2019, which denies Plaintiff’s petition for review, and
another, dated March 17, 2020, which denies Plaintiff’s petition for a supervisory
writ. (Docket #6-1 at 7–8). The applicability of those orders to this case is unclear;
moreover, they do not change the outcome, as Plaintiff is ultimately requesting
that this Court do something that it is likely statutorily, and certainly
precedentially, prohibited from doing.

                                    Page 8 of 8
